Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Response to Amendment
The amendment filed on 12/21/2020 is sufficient to overcome the prior art rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (20050080727) in view of Fordyce, III et al. (20190026755) further in view of Antonucci (20130231994). 
As per claims, 1, 9, 16,
Postrel discloses:
 a system for an auxiliary resource platform, the system comprising:

a memory device with computer-readable program code stored thereon (par 42, 49); 
a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network (par 32);
a processing device operatively coupled to the memory device and the communication device (par 49, 50), wherein the processing device is configured to execute the computer-readable program code to:
extract and store user acquired auxiliary resources within a user account associated with the unique identification for the user on the auxiliary resource platform (par 20, 34, 42); 
allow user access to the auxiliary resource platform via a user facing virtual
system (par 19); and
complete user instruction by providing exchange or resource distribution to third
party (par 40).
	Postrel does not explicitly disclose:
present the user acquired auxiliary resources to the user via the auxiliary resource platform via the user facing virtual system during a current transaction with a third party, wherein the user acquired auxiliary resources are presented with a true value for the current transaction with the third party 
process user instruction for use of one or more of the user acquired auxiliary resources to satisfy a portion of the resources required for completing the transaction with the third party and process instructions for exchange and terms associated with the exchange for real-time processing of the transaction using auxiliary resources for a portion of resource requirements.
However, Antonucci discloses:
present the user acquired auxiliary resources to the user via the auxiliary resource platform via the user facing virtual system during a current transaction with a third party (par 3, 7) Antonucci discloses at least at these paragraphs that loyalty points/auxiliary resources are used to incentivize customer to purchase which examiner considers to be an “action”, wherein the user acquired auxiliary resources are presented with a true value for the current transaction with the third party (par 7, 13). 
process user instruction for use of one or more of the user acquired auxiliary resources to satisfy a portion of the resources required for completing the transaction with the third party and process instructions for exchange and terms associated with the exchange for real-time (par 36) Antonucci discloses conversion may be done at the time of conversion, processing of the transaction using auxiliary resources for a portion of resource requirements (par 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Antonucci’s present the user acquired auxiliary resources to the user via the auxiliary resource platform via the user facing virtual system during a current transaction with a third party, wherein the user acquired auxiliary resources are presented with a true value for the current transaction with the third party and process user instruction for use of one or more of the user acquired auxiliary resources to satisfy a portion of the resources required for completing the transaction with the third party and process instructions for exchange and terms associated with the exchange for real-time processing of the transaction using auxiliary resources for a portion of resource requirements to Postrel’s system for an auxiliary resource platform. One would be motivated to do this in order to provide users with an incentive system which allows them to convert loyalty points to merchant-specific dollars and utilize the various merchant dollars using a single code key (Antonucci par 2).
	Postrel does not explicitly disclose:
generate a unique identification for a user authorized on the auxiliary resource platform; and
process user instruction for exchange and terms associated with the exchange or process instructions for real-time processing of a third party transaction using auxiliary resources to provide at least a portion of resource requirements.
However, Fordyce discloses:
generate a unique identification for a user authorized on the auxiliary resource platform (par 12, 20). See also Antonucci at least at par 7.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Fordyce’s generate a unique identification for a user authorized on the auxiliary resource platform; process user instruction for exchange and terms associated with the exchange or process instructions for real-time processing of a third party transaction using auxiliary resources to provide at least a portion of resource requirements to Postrel’s system for an auxiliary resource platform. One would be motivated to do this in order to provide users with a Globally Unique Identifier, unique within a plurality of transaction processing systems, can be associated with the consumer and used to match the transactions to a corresponding conditional reward.
As per claims 2, 10, 17,
Postrel discloses wherein processing user instruction for exchange and terms associated with the exchange further comprises allowing the user to select terms for anonymous distribution of auxiliary resources to other users on the auxiliary resource platform for a term with interest (par 58).
As per claims 3, 11, 18,
Postrel discloses wherein processing user instruction for real-time processing of the third party transaction using auxiliary resources further comprises transmitting a true value to a third party for completion of a standard transaction in real-time using auxiliary resources (par 36, 40).
As per claims 4, 12, 19,
Postrel discloses pooling one or more users into a single pooled account for multiple users to access and provide user instructions for real-time processing via the pooled account (par 40).
As per claims 5, 13, 20,
Postrel discloses identifying a true value for the acquired auxiliary resources, wherein the true value for the acquired auxiliary resources may include a percentage or money value for each of the auxiliary resources (Abstract, par 4, 17).
As per claims 6, 14,
Postrel discloses extracting and storing user acquired auxiliary resources further comprises extracting user acquired auxiliary resources from third party entities and user input (par 20, 34, 42).
As per claims 7, 15,
Postrel discloses extracting and storing user acquired auxiliary resources further comprises continually updating user acquired auxiliary resources on the user account (par 13, 49, 67).
As per claim 8,
Fordyce discloses generating a unique identification for a user authorized on the auxiliary resource platform further comprises enrolling and authenticating the user onto the auxiliary resource platform, wherein the unique identification for the user is associated with an account on the auxiliary resource platform storing user auxiliary resources (par 05, 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Fordyce’s generating a unique identification for a user authorized on the auxiliary resource platform further comprises enrolling and authenticating the user onto the auxiliary resource platform, wherein the unique identification for the user is associated with an account on the auxiliary resource platform storing user auxiliary resources to Postrel’s system for an auxiliary resource platform. One would be motivated to do this in order to provide users with a Globally Unique Identifier, unique within a plurality of transaction processing systems, can be associated with the consumer and used to match the transactions to a corresponding conditional reward.
Response to Arguments
Applicant Remarks filed on 12/21/2020 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Antonucci to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/           Primary Examiner, Art Unit 3621